DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Akiba et al. (U.S. Publication No. 2010/0181681) in view of Takahashi et al. (EP 1126003).
Regarding claim 4, Akiba teaches a cutting method of a wafer for cutting an insulating film (Fig. 6, insulating film 10) provided on a front face side (top) of the wafer on which a device is formed in each of a plurality of regions partitioned by scheduled division lines set in a grating pattern (see Fig. 4a), the cutting method comprising:
a holding step of sucking and holding a rear face side (see Fig. 17a, vacuum stage 54 holds bottom side) positioned on an opposite side to the front face of the wafer by a chuck table to hold the wafer in a state in which the front face side is exposed (see Fig. 17a-b); and

Akiba does not teach the details of the blade itself, such as in which abrasive particles are fixed by a binder at least part of which is glassy carbon.  However, Takahashi teaches another dicing blade in which the blade is formed of abrasive particles (diamond or cBN, paragraph [0007] and [0032]) in a glassy carbon binder (paragraph [0007]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that this blade could have been used as the dicing blade of Akiba because Takahashi teaches that this blade reduces frictional heat, increases the strength of the particles, and improves the surface of the cut material (see paragraphs [0007]-[0014]).

Regarding claim 5, Akiba in view of Takahashi teaches the cutting method according to claim 4, wherein, in the cutting step, the insulating film is cut using the cutting blade in which the abrasive particles have an average particle size equal to or smaller than 12 um (see Takahashi paragraph [0055], diamond abrasive is 3-8 um).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816 

/SELIM U AHMED/Primary Examiner, Art Unit 2896